In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00404-CV


                    IN THE MATTER OF THE MARRIAGE OF
               DENNIS LEE HOLMAN AND KIMBERLY ANN HOLMAN

                          On Appeal from the 223rd District Court
                                    Gray County, Texas
                  Trial Court No. 38183, Honorable Lee Waters, Presiding

                                  December 20, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Appellant, Kimberly Anne Holman, has filed a document evincing her desire to

“nonsuit” her appeal. In it, she expresses that she “no longer desire[s] to prosecute this

suit.” We interpret this as indicating she wishes to dismiss her appeal. Without passing

on the merits of the case, we grant her request and dismiss the appeal pursuant to Texas

Rule of Appellate Procedure 42.1(a). Having dismissed the appeal at appellant’s request,

no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                              Per Curiam